     Case: 1:18-cr-00033-PAB Doc #: 211 Filed: 07/30/21 1 of 5. PageID #: 4362




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA                          Case No. 1:18-CR-33

                               Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 ASHIS K. RAKHIT AND
 JAYATI GUPTA RAKHIT,                              MEMORANDUM OPINION AND
                                                   ORDER
                               Defendants.


       This matter is before the Court upon Defendants’ Joint Motion In Limine To Provide Notice

Of Intent To Use Impeachment Evidence Under Rule 609(b), filed on July 14, 2021 (“Defendants’

Motion”). (Doc. No. 169.) On July 21, 2021, the United States of America filed the Government’s

Opposition to Defendants’ Motion (“the Government’s Opposition”). (Doc. No. 194.) By a

Memorandum Opinion and Order issued by this Court on July 23, 2021, the Court notified the

parties that for purposes of evaluating Defendants’ Motion, the Court would conduct a hearing on

the issue during the final pretrial set for July 28, 2021. (Memorandum Opinion and Order, Doc.

No. 197.)

       During the final pretrial held on July 28, 2021, a hearing was conducted on Defendants’

Motion. Upon hearing assertions and argument from counsel for each Defendant, and counsel for

the Government, the Court concludes that Defendants have not rebutted the presumption, in effect

created by Fed.R.Evid. 609(b), that convictions over ten years old are more prejudicial than helpful

and should be excluded. See United States v. Sims, 588 F.2d 1145, 1150 (6th Cir. 1978), citing

United States v. Johnson, 542 F.2d 230, 234-35 (5th Cir. 1976).
     Case: 1:18-cr-00033-PAB Doc #: 211 Filed: 07/30/21 2 of 5. PageID #: 4363




         Patient S.S.’s 2003 conviction for Conspiracy to Commit Robbery in the Cuyahoga County

Court of Common Pleas, Case No. CR-03-437089-A occurred almost 18 years ago. Defendants

asserted that although S.S. was convicted in 2003, S.S. was on supervision until 2007 or just 14

years ago and approximately 4 years before the start of the Defendants’ conduct alleged in the

Superseding Indictment. Also, Defendants asserted that S.S. violated the terms and conditions of

supervision several times by using drugs. Defendants contended that since S.S. is the patient who

is the subject of more substantive counts than any other patient, S.S.’s credibility is very important.

According to Defendants, the jury should know, not only about S.S.’s conviction, but about S.S.’s

drug use which, according to Defendants, the jury could determine would have an impact on S.S.’s

ability to accurately recollect information. Defendants also argued that since robbery involves a

theft of property, S.S.’s conviction for conspiracy to commit a robbery necessarily reflects on

S.S.’s honesty or truthfulness, or lack thereof.

         As an initial matter, in the Superseding Indictment, S.S. is listed as the beneficiary in 12

substantive counts: (1) five (5) alleging health care fraud in violation of 18 U.S.C. § 1347 and 2;1

(2) three (3) alleging false statement relating to health care matters in violation of 18 U.S.C. § 1035

and 2;2 and (3) four (4) alleging distribution of controlled substances in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(C), and (b)(2).3 Defendants are correct that S.S. is the patient or beneficiary listed

in more substantive counts of the Superseding Indictment than any other patient or beneficiary

identified therein.

         As to the Sims factors set forth in this Court’s Memorandum Opinion and Order (Doc. No.

197, at PageID # 4269), the Court and parties agree that not every one of these factors can be



1
  Counts 12, 13, 38, 39, and 40.
2
  Counts 43, 55, and 56.
3
  Counts 76, 77, 78, and 79.
     Case: 1:18-cr-00033-PAB Doc #: 211 Filed: 07/30/21 3 of 5. PageID #: 4364




applied to a situation where the impeachment evidence is to be offered relative to a non-party

witness such as S.S., as distinguished from a criminal defendant. Specifically, the similarity

between the past crime and the charged crime is not applicable in this Court’s evaluation of

Defendants’ Motion.

       As to the “impeachment value of the prior crime” factor, certainly a conviction for

conspiracy to commit robbery has some impeachment value to the extent it demonstrates S.S.

violated the law. However, the Court finds that this almost 18-year old conviction does not

necessarily have any impeachment value associated with S.S.’s honesty or truthfulness, or lack

thereof. See United States v. Washington, 702 F.3d 886 (6th Cir. 2012) (“Theft is a primary

example of a crime of stealth, and it has been distinguished from crimes of dishonesty in most

federal circuits. For instance, ‘[i]t is established in [the Eleventh] Circuit…that crimes such as

theft, robbery, or shoplifting do not involve ‘dishonesty or false statement’ within the meaning of

Rule 609(a)(2).’ United States v. Sellers, 906 F.2d 597, 603 (11th Cir.1990.) The Eighth Circuit

has reasoned that ‘[t]heft, which involves stealth and demonstrates a lack of respect for the persons

or property of others, is not ‘characterized by an element of deceit or deliberate interference with

a court’s ascertainment of truth.’ [Citations omitted.]”)

       Therefore, this factor does not weigh heavily in favor of or against using S.S.’s prior

conviction to impeach S.S. And, like S.S.’s conviction, S.S.’s violations of supervision related to

S.S.’s drug use may have some impeachment value to the extent they demonstrate S.S. violated

the terms and conditions of S.S.’s probation, but they do not necessarily have any impeachment

value associated with S.S.’s honesty or truthfulness, or lack thereof. So, even these probation

violations do not weigh heavily in favor of or against using them to impeach S.S. Moreover,

Defendants already have information associated with, or evidence of, S.S.’s drug use and S.S. is
     Case: 1:18-cr-00033-PAB Doc #: 211 Filed: 07/30/21 4 of 5. PageID #: 4365




the beneficiary listed in 4 counts alleging distribution of controlled substances. Indeed, Defendants

can inquire of S.S.’s use of drugs to impeach S.S.’s ability to remember facts and circumstances,

independent of introducing S.S.’s 2003 conviction into evidence at trial.

        As to the “point in time of the conviction and the witness’ subsequent history” factor, there

is no evidence that S.S. has been convicted of any other crimes since 2003, to include any crimes

involving dishonesty. Thus, the almost 18-year span of time between the conviction and S.S.’s

expected testimony weighs against allowing use of the conviction to attempt to impeach S.S.

Moreover, the drug use that constituted violations of probation as late as 2007 occurred

approximately 14 years and more ago. Not only does the length of time between the drug use

associated with the probation violations weigh against allowing use of the conviction and S.S.’s

drug use probation violations, but as noted above, Defendants can inquire of S.S.’s use of drugs to

impeach S.S.’s ability to remember facts and circumstances.

        As to “the importance of [S.S.’s] testimony” factor, this factor weighs in favor of allowing

the conviction to be used to impeach S.S. since, as Defendants’ correctly pointed out, S.S. is the

patient or beneficiary listed in more substantive counts (12 to be exact) than any other patient or

beneficiary identified in the Superseding Indictment.

        Finally, as to the “centrality of the credibility issue” factor, the Court finds that S.S.’s

credibility will certainly be important for assessing the truthfulness of S.S.’s testimony as it relates

to those 12 substantive counts, but the nature of the crime of which S.S. was convicted does not

bear on S.S.’s truthfulness or honesty, or lack thereof.

        To summarize, only one factor weighs in favor of allowing Defendants to introduce S.S.’s

2003 conviction to attempt to impeach S.S.; all other factors weigh against allowing Defendants

to do so.
    Case: 1:18-cr-00033-PAB Doc #: 211 Filed: 07/30/21 5 of 5. PageID #: 4366




       Accordingly, for the reasons set forth above, Defendants’ Motion (Doc. No. 169) is

DENIED.

       IT IS SO ORDERED.




                                                s/Pamela A. Barker
                                               PAMELA A. BARKER
Date: July 30, 2021                            U. S. DISTRICT JUDGE
